Citation Nr: 0602937	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension on a 
direct basis or alternatively as secondary to the service-
connected disability of diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The veteran served from June 1969 to December 1974.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied the claim of 
entitlement to service connection for hypertension as 
secondary to the service-connected disability of diabetes 
mellitus, type II.  During an RO hearing in January 2004, the 
veteran testified to the onset of hypertension in service.  
In the Supplemental Statement of the Case (SSOC), the RO 
adjudged the issue on a direct and secondary basis. 


FINDING OF FACT

A preponderance of the evidence demonstrates that 
hypertension was first manifested many years after service, 
was not related to active service, and was not caused or 
aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension on a direct or 
presumptive basis or as secondary to his service-connected 
diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that his diagnosed hypertension is 
causally related to his service-connected diabetes mellitus, 
type II, or alternatively directly related to his active 
service.

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during a 
period of war.  38 U.S.C.A. § 1110 (West 2002).  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. § 
1110, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Even though there is no evidence of disease during service, 
certain chronic diseases, to include hypertension, may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  The Court of Appeals for Veterans 
Claims has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information, including lay and medical evidence 
of record. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).
VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The veteran's service medical records do not reflect a 
diagnosis of hypertension or any blood pressure readings 
indicative of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 note 1 (2005) (Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).  See generally Mallik v. Brown, 
5 Vet. App. 345 (1993).  The veteran denied having a history 
of high blood pressure on his separation examination in 
August 1974, which had a reading of 118/76 and "NORMAL" 
clinical evaluations of his heart and vascular system.  There 
were no post-service medical records demonstrating the 
manifestation of hypertension within one year of his 
discharge from service.

The veteran submitted private medical records stating that he 
has been diagnosed with hypertension.  The earliest private 
medical record to show a diagnosis is dated October 1985, 
which precedes the diagnosis of diabetes mellitus.  The Board 
notes that, during the January 2004 hearing, the veteran 
indicated that he has had hypertension since the late 1970's, 
but he was not placed on medication for hypertension until 
the 1990's.  In 2002, the veteran received service connection 
for diabetes mellitus.  A private medical record in March 
2000 indicates an episodic event where the veteran's insulin 
levels were up which was probably affecting his blood 
pressure.  However, there is no medical evidence of permanent 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  In 2003, the RO asked the New Orleans VA clinic to 
discern whether or not the veteran's hypertension was related 
to the service-connected diabetes mellitus, type II.  The VA 
examiner reviewed the veteran's claims folder and stated the 
following: "In my medical opinion, patient's hypertension is 
not related to his service-connected condition of diabetes.  
There is no evidence of any renal dysfunction at this time."  
While the veteran's private medical records associated with 
the claims folder do show treatment for hypertension, no 
records exist establishing that the hypertension was either 
caused by or aggravated by the service-connected diabetes 
mellitus.

The veteran's own theory of medical diagnosis and causation 
cannot be accepted as competent evidence as he is not shown 
to possess the requisite training to speak to issues of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, the veteran's 
claim must be denied. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  30 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  VCAA

The Board notes that the claims folder has been carefully 
reviewed to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that pre-adjudicatory RO letters 
dated January 17, 2002 and July 3, 2002, as well as the 
rating decision on appeal, the Statement of the Case (SOC), 
and the Supplemental Statement of the Case (SSOC), told him 
what was necessary to substantiate his claims.  In fact, the 
SOC and SSOC provided him with specific information as to why 
his claim was being denied and of the evidence that was 
lacking.

The January 17, 2002 and July 3, 2002 letters satisfied the 
elements of (2) and (3) by notifying the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the 
documents explained that VA would help him get such things as 
medical records or records from other Federal agencies, but 
he was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The July 2003 SOC provided him with the complete 
text of 38 C.F.R. § 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  There is no indication or allegation that any aspect 
of the VCAA notice requirements that may have been issued 
post-adjudicatory has prevented him from submitting any 
pertinent evidence and/or information necessary to 
substantiate his claim. 

A VA medical examination and opinion has been obtained as 
necessary to decide his claim for service connection for 
hypertension secondary to his service-connected diabetes 
mellitus, type II.  That examination report, dated May 2003, 
reflects review of the claims folder and indicates an opinion 
supported by reference to evidence of record.  During the 
January 21, 2004 hearing, the veteran stated that Dr. Tandron 
and Dr. Newcomb verbally told him that his hypertension was 
part of being a diabetic.  Prior to the issuance of the 
rating decision the RO obtained medical records from both 
Drs. Tandron and Newcomb.  However, neither of the two 
doctors' records states that the veteran's hypertension is 
secondary to his diabetes mellitus, type II.  Also, during 
the hearing, the veteran stated that he would submit a 
statement from Dr. Decouee and additional evidence from Dr. 
Tandron relating his hypertension to his diabetes.  The RO 
told the veteran the following: "When you do go to [Dr. 
Decouee], make sure not only does she gives [sic] you an 
opinion about the relationship of your hypertension to the 
diabetes, but to also make sure that she furnishes the 
findings and rational to support that opinion."  However, 
the veteran never submitted that evidence.  Therefore, the RO 
has obtained all evidence and/or information identified by 
the appellant as relevant to his claims on appeal.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394.


ORDER

Entitlement to service connection for hypertension on a 
direct basis or as secondary to service-connected diabetes 
mellitus is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


